Opinión concurrente y de conformidad emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Recurren ante nos los empleados federales contra la *229sentencia del Tribunal Superior que desestimó su de-manda de reintegro contra el Secretario de Hacienda. Con-currimos con la opinión del Tribunal al concluir que no erró el tribunal de instancia al utilizar la vía sumaria para de-sestimar la demanda incoada por la parte recurrente y que la cuota de ajuste por el costo de vida es una partida tributable válidamente en Puerto Rico. Por la importancia de las controversias ante nos, consideramos necesario expre-sarnos por separado.
h-H
Los demandantes recurrentes son empleados federales en el servicio civil, quienes reciben un pago adicional, como parte de su compensación por concepto de una cuota de ajuste por el costo de vida (cost of living allowance, en ¿de-lante COLA). Esta partida es considerada como un ingreso tributable en Puerto Rico y el Departamento de Hacienda cobra la contribución correspondiente mediante un acuerdo de retención con el Departamento del Tesoro federal.
Inconformes con tal contribución, los empleados federa-les acudieron al foro federal para solicitar el reintegro, pero éste desestimó la reclamación por falta de jurisdicción. Acudieron, entonces, los contribuyentes ante el Tribunal Superior, Sala de San Juan. La parte deman-dada solicitó la desestimación sumaria de la demanda, a lo cual los empleados federales se opusieron. A su vez, éstos solicitaron sentencia sumaria a su favor.
Celebrada una vista para discutir los planteamientos de las partes, el tribunal de instancia desestimó sumaria-mente la demanda por considerar que el Congreso no exi-mió a los beneficiarios del COLA del pago de contribucio-nes estatales sobre tal partida. No conformes con la determinación anterior, los empleados fedérales recurren ante nos planteando, en síntesis, que el tribunal de instan-*230cia erró: al utilizar el mecanismo de sentencia sumaria; al concluir que el COLA constituye paga o compensación, y al rechazar el argumento de que la cláusula de la supremacía federal impide la imposición de contribuciones sobre el COLA en Puerto Rico. No les asiste la razón. Veamos.
hH I — I
Los empleados federales recurrentes señalan que no procedía la utilización de la vía sumaria por las razones siguientes:
Primero, aducen que existía controversia real sobre un hecho esencial: si los miembros dé la Guardia Nacional pagan contribuciones en Puerto Rico por las cuotas de sub-sistencia y alojamiento que reciben. Explican que se trata de un hecho esencial porque, de probarse que los miembros de la Guardia Nacional (considerados empleados estatales) no tributan por tales partidas, existiría un trato discrimi-natorio contra los empleados federales por razón del origen de su compensación. Señalan que tal discrimen está prohi-bido por el Public Salary Tax Act of 1939 (4 U.S.C. sec. 111).(1)
Segundo, los empleados federales señalan que el tribunal de instancia desestimó sumariamente la demanda sin permitirles realizar el descubrimiento de prueba, necesario para oponerse adecuadamente a la moción de sentencia su-maria presentada por la parte demandada. Surge del expe-diente que el descubrimiento de prueba estaba dirigido a sustentar la alegación de que los miembros de la Guardia *231Nacional no tributan por las cuotas de subsistencia y alojamiento.
Tercero, los recurrentes alegan que la utilización de la vía sumaria les privó de su derecho a un juicio de novo, garantizado por la Ley de Contribución sobre Ingresos y por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico.(2) Veamos.
El trato discriminatorio alegado no se configuró. Concu-rrimos con la conclusión del Tribunal en el sentido de que las cuotas de subsistencia y alojamiento que reciben los miembros de la . Guardia Nacional son estipendios total-mente diferentes al COLA recibido por los empleados federales. Por ende, la controversia sobre si las primeras son o no tributables en Puerto Rico no era esencial para la decisión del caso y no impedía la utilización del mecanismo de sentencia sumaria. Por la misma razón era innecesario conceder un tiempo adicional para concluir el descubri-miento de prueba solicitado por los empleados federales.
Tampoco se privó a los recurrentes de su derecho a un juicio de novo. Este derecho implica que el tribunal de ins-tancia no tiene que limitarse a resolver si las conclusiones del Departamento de Hacienda están o no sostenidas por evidencia sustancial, pudiendo revisar tanto cuestiones de hecho como de derecho. Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989); Vélez Quiñones v. Srio. de Instrucción, 86 D.P.R. 755 (1962). Al igual que en un juicio ordinario, el *232tribunal tiene toda la evidencia ante sí, además de alega-tos y memorandos de derecho, y resuelve el caso mediante evaluación independiente. En el juicio de novo, como en cualquier otro, aplican las Reglas de Procedimiento Civil, entre ellas, las referentes a las mociones de sentencia sumaria. Nada impide que se decida de manera sumaria un caso como el presente si ello procede de acuerdo con tales reglas.
Por todo lo anterior, no se cometieron los primeros cua-tro (4) errores planteados. Por lo tanto, procede que eva-luemos los dos (2) últimos errores, que plantean las contro-versias siguientes: ¿Constituye el COLA una paga o compensación de forma que los estados estén autorizados, al amparo del Public Salary Tax Act of 1939, a imponer contribuciones sobre esa cuota? ¿Constituye una violación a la Cláusula de la Supremacía federal el hecho de que el Departamento de Hacienda de Puerto Rico imponga contri-buciones sobre el COLA, a pesar de que el Congreso eximió de tributación federal tal partida? Veamos.
H-1 hH I — I
Los recurrentes alegan que el Congreso no autorizó la imposición de impuestos estatales sobre el COLA. En sín-tesis, aducen que el COLA no constituye una paga o com-pensación, de acuerdo con el significado del Public Salary Tax Act of 1939 (4 U.S.C. sec. Ill), por el cual el Congreso autorizó a los estados a imponer un tributo sobre el salario de los empleados federales.(3) Señalan, además, que el Go-bierno federal definió COLA como una partida no compen-satoria y que tal definición debe prevalecer por provenir de la entidad que autorizó la imposición del tributo sobre el salario de sus empleados.
*233Por su parte, el Procurador General alega que el COLA es considerado en la jurisdicción federal como una compen-sación adicional, por lo tanto tributable bajo 4 U.S.C. see. 111. Añade que el COLA está exento de tributación federal únicamente, lo cual no se extiende a la tributación estatal. Concluye que en Puerto Rico el COLA es un ingreso tribu-table de acuerdo con la Sec. 22(a) de nuestra Ley de Con-tribuciones sobre Ingresos, 13 L.P.R.A. sec. 3022(a).
La solución de esta controversia requiere un análisis de los orígenes del COLA. Esta cuota surgió en virtud del Independent Offices Appropriations Act de 20 de abril de 1948, el cual disponía que se pagaría, de acuerdo con órde-nes del Presidente, un salario o compensación a los em-pleados que trabajaban fuera de Estados Unidos continen-tales o en Alaska hasta un máximo del 25 por ciento del salario básico.
... Except as otherwise provided by law, any appropriations or funds available to the executive departments, independent establishments, and corporations for the payment of salaries and compensation to persons employed outside the continental United States or in Alaska shall be available for the payment of such salaries and compensation only in accordance with regulations prescribed by the President at rates of pay equal to those paid for the same or similar services of persons employed by the Government in continental United States, plus not to exceed 25 per centum: Provided, that no such salary or compensation shall exceed the maximum provided by the Classification Act of 1923, as amended. (Énfasis suplido.) 20 de abril de 1948, Cap. 219, See. 207 (62 Stat. 194).
La anterior disposición fue enmendada con prontitud por el Supplemental Independent Offices Appropriation Act de 30 de junio de 1948, el cual aclaró que esta compensa-ción adicional se pagaría por las diferencias en el costo de vida o por condiciones ambientales que hicieran necesario un incentivo para el reclutamiento de personal.
See. 104. Section 207 of the Independent Offices Appropriation Act, 1949, is hereby amended to read as follows:
*234See. 207. Any appropriations or funds available to the executive departments, independent establishments, and wholly owned Government corporations for the payment of salaries and compensation to persons stationed outside the continental United States or in Alaska whose rates of basic compensation are fixed by statute, shall be available for the payment of additional compensation to such persons, based on living costs substantially higher than in the District of Columbia, or conditions of environment which differ substantially from conditions of environment in the States and warrant additional compensation as a recruitment incentive, or both such factors: Provided, That such additional compensation, except as otherwise specifically authorized by law, shall be paid only in accordance with regulations prescribed by the President establishing rates of such additional compensation and defining the area, groups of positions, and classes of persons to which each such rate applies: Provided further, That no additional compensation based on living costs substantially higher than in the District of Columbia shall be paid under this section to any person who is entitled to receive a cost-of-living allowance under section 901(2) of the Foreign Service Act of 1946 or section 204 of this Act: Provided further, That such additional compensation shall not exceed in any instance 25 per centum of the rate of basic compensation: Provided further, That 'this section shall be effective sixty days after the date of approval of this Act, or on such earlier date as may be specified in regulations issued by the President hereunder, and additional compensation payable under regulations and procedures in effect on the date of approval of this Act may continue to be paid until de effective date of this section. (Enfasis suplido.) 30 de junio de 1948, Cap. 775, See. 104 (62 Stat. 1205).
De la simple lectura del texto de ambas disposiciones se desprende claramente que la posición original del Con-greso era considerar al COLA como una compensación adi-cional por los servicios rendidos. Esta partida, por ende, estaba sujeta a la tributación federal.
En 1966 se enmendó nuevamente la ley citada anterior-mente para sustituir la expresión “compensación adicio-nal” por “subvención” (allowance), por considerarse este úl-timo un término más firme y preciso.(4) Sin embargo, esta *235enmienda no cambió la naturaleza compensatoria del COLA, según se desprende de sus interpretaciones poste-riores, hechas por la Rama Ejecutiva y por la jurispruden-cia federal. Veamos.
Cumpliendo un deber impuesto por el Independent Offices Appropriations Act, según enmendado, el Presidente de Estados Unidos reglamentó por primera vez el pago del COLA mediante la Orden Ejecutiva Núm. 10,000 de 16 de septiembre de 1948 (13 Fed. Reg. 5453-5454. Esta orden se refiere al COLA como una compensación adicional, se-gún se desprende de lo siguiente:
Part I-ADDITIONAL COMPENSATION IN FOREIGN AREAS
Sec. 109. Additional living cost compensation. No executive department, independent establishment, or wholly owned Government corporation shall pay, pursuant to section 207 of the Act, additional compensation to any employee located in any foreign area by reason of living costs which are substantially higher than those in the District of Columbia: Provided, That this section shall not be construed to prevent any payment under section 204 of said Independent Offices Appropriation Act, 1949, or under other appropriate authority.
Part II — ADDITIONAL COMPENSATION IN TERRITORIES
*236See. 205. Additional living cost compensation, (a) The United States Civil Service Commission shall from time to time, subject to applicable law, (1) designate places in the Territories where it determines that living costs are substantially higher than in the District of Columbia, (2) fix for each place so designated an additional rate or rates of compensation to be paid by reason of such higher living costs pursuant to section 207 of the Act, and (c) prescribe such further regulations, governing such compensation, as may be necessary. Additional compensation so fixed is hereafter in this Part referred to as “Territorial cost-of-living allowance.(5)
Varias órdenes ejecutivas le han seguido, enmendán-dola pero reiterando el lenguaje utilizado.(6) De hecho, las secciones arriba citadas como ejemplo de la utilización de la frase “compensación adicional” al referirse al COLA per-manecen inalteradas en ese sentido. De haber sido la in-tención congresional y ejecutiva considerar al COLA como una partida no compensatoria, las órdenes ejecutivas pos-teriores a la enmienda de 1966 hubieran transformado de forma correspondiente su lenguaje.
Además, si se hubiese considerado al COLA como una partida no compensatoria, no constitutiva de ingreso tribu-table, no hubiera sido necesario incluir una disposición en el Código de Rentas Internas eximiéndola expresamente de tributación federal.(7) Los recurrentes aducen que el *237COLA es no compensatorio, fundamentándose en la Deter-minación Administrativa (Revenue Ruling) 59-407 del Ser-vicio de Rentas Internas federal, que expresó: “Such allowances are noncompensatory in character.” Sin embargo, esta expresión no produce el efecto deseado por los contri-buyentes recurrentes. La determinación administrativa mencionada aclaró únicamente el status contributivo federal del COLA, y al explicar que era no compensatoria, se refirió al Senate Report 627. Este informe explicó las razo-nes congresionales para eximir al COLA de una contribu-ción federal y estableció que tal exención obedecía a un interés público de eximir esta remuneración adicional de las leyes sobre contribuciones de ingresos, no a las carac-terísticas inherentes de tal partida.
En Lapin v. United States, 617 F. Supp. 167 (D. D.C. 1985), se rechazó el argumento de que el COLA no consti-tuye ingreso por ser no compensatorio. El tribunal expresó, lo siguiente:
Plaintiff contends, however, that the COLA is not income within the meaning of Section 265(1) because it is noncompen-satory in character. Plaintiff relies principally on a Senate report concerning the exemption from federal income tax of certain COLAs granted to federal employees. There is nothing in the report, however, that even suggests that COLAs are not considered income. Under the Internal Revenue Code, gross income means all income from whatever source derived, unless excluded by law. Treas. Reg. 1.61. The COLA at issue in this case is a class of income excluded by I.R.C. Section 912 from gross income. (Énfasis suplido y escolio omitido.) Lapin v. United States, supra, pág. 169.(8)
*238Además, la jurisprudencia norteamericana describe al COLA como “a federal program supplementing basic pay of employees living in designated non-foreign areas (Énfasis suplido.) Alaniz v. Office of Personnel Management, 545 F. Supp. 1182, 1183 (D. Alaska 1982) Véase Curlott v. Campbell, 598 F.2d 1175 (9no Cir. 1979). (9) Esto ratifica su naturaleza compensatoria.
Por otro lado, en Romero v. Brady, 764 F. Supp. 227 (D. P.R. 1991), un grupo de empleados federales que trabaja-ban en Puerto Rico cuestionó la validez de un acuerdo de retención entre el Estado Libre Asociado de Puerto Rico y el Departamento del Tesoro Federal, por el cual el Go-bierno federal retiene las contribuciones sobre los salarios de los empleados federales, incluso la partida del COLA.(10) Entre otros argumentos, los empleados federales plantea-ron que el COLA no constituía salario o compensación, por *239lo que no correspondía la retención contributiva sobre esa partida.(11)
El tribunal no estuvo de acuerdo con tal interpretación, al señalar que la decisión no dependía de la tributabilidad federal del COLA, sino de su tributabilidad en el Estado Libre Asociado de Puerto Rico. “The definition of ‘wages’ in section 3401(a), which includes ‘all remuneration’, is broad enough to encompass COLA.” (Énfasis suplido.) Romero v. Brady, supra, pág., 234. Si el COLA fuese de carácter no compensatorio para otros propósitos, se hubiera excluido esta partida del acuerdo de retención entre el Departa-mento del Tesoro Federal y el Estado Libre Asociado de Puerto Rico. Vemos que el Tribunal de Distrito Federal para el Distrito de Puerto Rico expresamente rechazó tal posibilidad.
Por todo lo anterior, concluimos que el COLA constituye una paga o compensación. Por ende, al amparo del Public Salary Tax Act, los estados y el Estado Libre Asociado de Puerto Rico están autorizados a cobrar una contribución sobre tal partida. Ahora bien, ¿Es el COLA una partida tributable de acuerdo con nuestro esquema tributario?
IV
En Puerto Rico la definición de “ingreso bruto” incluye:
...ganancias, beneficios e ingresos derivados de sueldos, jorna-les o compensación por servicios personales (incluyendo la re-*240tribución recibida por servicios prestados como funcionario o empleado del Estado Libre Asociado de Puerto Rico, de cual-quier estado de la Unión, de los Estados Unidos, o de cualquier subdivisión política de los mismos, o de cualquier agencia o instrumentalidad de cualesquiera de las mencionadas entida-des) de cualquier clase y cualquiera que sea la forma en que se pagaren; o de profesiones, oficios, industrias, negocios, comercio o ventas; o de operaciones en propiedad, bien sea mueble o in-mueble, que surjan de la posesión o uso o del interés en tal propiedad; también los derivados de intereses, rentas, dividen-dos, beneficios de sociedades, valores o la operación de cual-quier negocio explotado con fines de lucro o utilidad; y ganan-cias o beneficios e ingresos derivados de cualquier procedencia. 13 L.P.R.A sec. 3022(a).
Es principio conocido que las exenciones tributarias, como gracias legislativas y derogaciones del poder sobe-rano, no deben extenderse más allá de los términos expre-sos y exactos del estatuto que las otorga. Toda duda debe resolverse en contra de la existencia de la exención, pues rige la norma expressio unius est exclusio alterius (la men-ción específica de una cosa implica la exclusión de otras de igual naturaleza). Director Of. Inspección Notarías v. Colón, 131 D.P.R. 102 (1992). De acuerdo con lo anterior, el COLA constituye un ingreso tributable por no estar ex-cluido expresamente por la Ley de Contribución sobre In-gresos de 1954. (12)
V
Por último, los recurrentes sostienen que la tributación del COLA en Puerto Rico contraviene la Cláusula de la Supremacía federal, pues frustra el propósito congresional de equiparar mediante el pago del subsidio la situación *241económica entre los empleados federales de Washington D.C. y quienes trabajan fuera de Estados Unidos continental o en Alaska. Señalan que al eximir del tributo federal esa partida, se quiso evitar el efecto diluyente que conlle-varía una carga contributiva federal y la consiguiente ne-cesidad de aumentar el pago a los empleados. Aducen que una contribución estatal sobre el COLA tiene el mismo efecto diluyente que tenía la contribución federal y, por ende, al imponerla se obstaculiza el propósito congresional de proveer un incentivo a los empleados federales que tra-bajan en Puerto Rico.
Por su parte, el Procurador General niega lo anterior alegando que no hay disposición expresa ni implícita que prohíba a Puerto Rico imponer contribuciones sobre parti-das recibidas en concepto del COLA.
De acuerdo con la Cláusula de la Supremacía federal —Art. VI, Sec. 2, Const. EE. UU., L.P.R.A., Tomo 1— el poder federal es supremo, y cualquier ley o actuación esta-tal incompatible con el poder federal es inconstitucional. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 410. Un estatuto federal puede desplazar a la legislación estatal sobre un asunto determinado cuando: (1) el Con-greso manifiesta expresamente su intención de que ello ocurra; (2) aunque no sea expresa esa intención, ésta se pueda inferir por el establecimiento por parte del Congreso de un esquema de reglamentación federal extremada-mente detallado; (3) la legislación del Congreso trata de un tema de especial interés federal, o (4) la intención de des-plazar a la legislación estatal queda revelada por el propó-sito y las obligaciones impuestas por el estatuto federal. Pacific Gas & Elec. v. State Energy Resources Com’n, 461 U.S. 190 (1983).
Aunque no se den las situaciones anteriores, una legis-lación estatal puede quedar desplazada por el estatuto federal si: (1) el cumplimiento de ambas es físicamente im-*242posible, o (2) si la ley estatal “stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress”. Pacific Gas & Elec. v. State Energy Resources Com’n, supra, pág. 204.
En el caso específico de contribuciones estatales, se debe presumir que el Congreso no pretendió desplazar a la ley estatal. No se favorece tal desplazamiento, a menos que razones poderosas indiquen, primero, que la naturaleza del interés del Gobierno federal sea tal que no permita otra conclusión o, segundo, que el Congreso lo haya ordenado sin lugar a dudas. No satisface este requisito el hecho de que el Congreso haya expresado de forma general una po-lítica pública federal que sea incompatible con el estatuto estatal. R.J. Tobacco Co. v. Durham County, 479 U.S. 130 (1986); Commonwealth Edison Co. v. Montana, 453 U.S. 609 (1981).
La pregunta que debemos contestar, por lo tanto, es si el Congreso pretendió desplazar la legislación estatal. Esta pregunta es particularmente pertinente en casos como el presente, en que el estatuto federal no lo expresa clara-mente y no existe un conflicto real entre ambas leyes. Wardair Canada v. Florida Depart. of Revenue, 477 U.S. 1 (1986).(13)
En este caso, se alega que la imposición de contribución sobre el COLA obstaculiza el propósito congresional perse-guido al eximir de tributación federal al COLA. 26 U.S.C. see. 912(2).(14) Al conceder tal exención, el Congreso explicó *243que la imposición de contribución federal sobre el COLA anulaba la eficacia de tal partida. Debido a que el Gobierno federal no tenía los fondos necesarios para compensar a los empleados por la carga contributiva federal, se concluyó que “the exclusion of such allowances from tax consideration for this class of personnel is in the public interest”. Senate Finance Committee (78th Cong. 1st Sess., S. Report 627), J.S. Seidman, Seidman’s Legislative History of Federal Income and Excess Profits Tax Laws 1953 — 1939, Nueva York, Ed. Prentice Hall, 1954, Vol. 1, Sec. 116(j), pág. 1762.
Surge de lo anterior que la exención concedida es única-mente de naturaleza federal. De haber sido un impedi-mento a la consecución de sus propósitos la tributación es-tatal, el Congreso se habría expresado más claramente en su contra: Al conceder la exención mencionada, ya existía autorización, por medio del Public Salary Tax Act, para que los estados impusieran un tributo sobre los salarios de estos empleados. Es razonable, por ende, interpretar que al eximir de tributación federal el Congreso era consciente también del efecto de una tributación estatal, pero no con-sideró necesario ordenar una exención estatal.(15) No se nos ha presentado más que una mera declaración general de política federal, que para nada prohíbe ni limita el poder de tributación de los estados. No se viola, por lo tanto, la Cláusula de la Supremacía federal.
Por último, es menester puntualizar que el Estado Libre *244Asociado .de Puerto Rico tiene un poder inherente para ejercer su poder de tributación, lo que incluye la autoridad para seleccionar los sujetos y objetos a ser tributados, y para decidir cuáles estarán exentos de tributación. R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416, 428 (1964). En el caso citado expresamos lo siguiente:
La Constitución dispone, Art. VI, Sec. 2, que el poder del Estado Libre Asociado de Puerto Rico para imponer y cobrar contribuciones y autorizar su imposición y cobro por los muni-cipios se ejercerá según se disponga por la Asamblea Legisla-tiva, y nunca será rendido o suspendido. Este Tribunal no puede estar inclinado a rendirlo fácilmente, y sólo lo anularía cuando se ejerciere en violación de las disposiciones aplicables de la Constitución del Estado Libre Asociado de Puerto Rico, o de los derechos personales garantizados por dicha Constitu-ción — ninguna persona será privada de su libertad o propiedad sin el debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes — o si se ejerciere en violación de las obligaciones legales y morales que aceptó el pueblo en sus Relaciones Federales. R.C.A. v. Gobierno de la Capital, supra, pág. 440.
No se justifica en este caso rendir el poder de tributa-ción del Estado Libre Asociado de Puerto Rico, pues no existe conflicto con la ley federal que eximió tal partida de tributación federal ni se obstaculiza su propósito.
Por lo anteriormente expuesto, estamos de acuerdo con la opinión del Tribunal y confirmaríamos la sentencia recurrida.

 El Public Salary Tax Act of 1939 dispone lo siguiente:
“The United States consents to the taxation of pay or compensation for personal service as an officer or employee of the United States, a territory or possession or political subdivision thereof, the government of the District of Columbia or an agency or instrumentality of one or more of the foregoing, by a duly constituted taxing authority having jurisdiction, if the taxation does not discriminate against the officer or employee because of the source of the pay or compensation.” (Énfasis suplido.) 4 U.S.C. sec. 111.


 La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico dispone lo siguiente:
“Las disposiciones de este subcapítulo [sobre revisión judicial] serán aplicables a aquellas órdenes, resoluciones y providencias dictadas por agencias o funcionarios administrativos que deban o puedan ser revisadas por el Tribunal Superior de Puerto Rico, excepto las dictadas por el Secretario de Hacienda con relación a las leyes de rentas internas del Estado Libre Asociado de Puerto Rico, las cuales se revisarán mediante la presentación de una demanda y la celebración de un juicio de novo. Todo demandante que impugne la determinación de cualquier deficiencia rea-lizada por el Secretario de Hacienda vendrá obligado a pagar la porción de la contri-bución no impugnada y a prestar fianza por la totalidad del balance impago' de la contribución determinada por el Secretario de Hacienda, en o antes de la presenta-ción de la demanda.” 3 L.P.R.A. see. 2171. Véase, también, la Ley de Contribución sobre Ingresos de 1954 (13 L.P.R.A. sec. 3323(a)).


 Antes de la aprobación del Public Salary Tax Act había predominado, du-rante más de (100) cien años, la doctrina de inmunidades contributivas interguber-namentales, la cual protegía al Gobierno federal contra contribuciones estatales y viceversa. Esta protección se extendía a los salarios de los empleados federales.


 La disposición en su versión actual establece:
*235“(a) Appropriations or funds available to an Executive agency, except a Government controlled corporation, for pay of employees stationed outside the continental United States or in Alaska whose rates of basic pay are fixed by statute, are available for allowances to these employees. The allowance is based on-
“(1) living costs substantially higher than in the District of Columbia;
“(2) conditions of environment which differ substantially from conditions of. environment in the continental United States and warrant an allowance as a recruitment incentive; or
“(3) both of these factors.
“The allowance may not exceed 25 percent of the rate of basic pay. Except as otherwise specifically authorized by statute, the allowance is paid only in accordance with regulations prescribed by the President establishing the rates and defining the area, groups of positions, and classes of employees to which each rate applies.
“(b) An employee entitled to a cost-of-living allowance under section 5924 of this title may not be paid an.allowance under subsection (a) of this section based on living costs substantially higher than in the District of Columbia.” (Énfasis suplido.) 5 U.S.C. sec. 5941.


 La Orden Ejecutiva Núm. 10,000 reglamentó: (1) el pago de la compensación adicional a empleados federales que trabajaban fuera de Estados Unidos continen-tales o en Alaska, discutido en las primeras tres (3) partes de la orden; (2) el pago de diferenciales sobre el salario de oficiales y empleados en el “Foreign service”, basado en la See. 443 del Independent Offices Appropriation Act, y recogido en la cuarta parte de la orden; (3) pago de diferenciales por trabajar en bases extranjeras bajo condiciones poco saludables (unhealthful foreign posts), por la See. 853 del mismo estatuto, en la parte cinco (5) de la orden. El pago de compensación adicional basado en la See. 207 del Independent Offices Appropriations Act se discute por separado dependiendo de si se concede en el extranjero o en territorios de Estados Unidos.


 Las siguientes Ordenes Ejecutivas enmendaron la Núm. 10,000: Ex. Ord. No. 10636, Sept. 16, 1955 (20 Fed. Reg. 7025); Ex. Ord. No. 11938, Sept. 29, 1976 (41 Fed. Reg. 43383); Ex. Ord. No. 12107, Dec. 28,1978 (44 Fed. Reg. 1055); Ex. Ord. No. 12510, Apr. 17, 1985 (50 Fed. Reg. 15535).


 En 1943 se añadió una nueva subsección a la See. 116 del Código de Rentas Internas federal, para excluir del ingreso bruto las siguientes partidas: (1) COLA recibido por empleados federales en el extranjero; (2) diferenciales recibidos por em-bajadores, ministros y cónsules, y (3) COLA recibidos por empleados civiles del Go-*237bierno federal que trabajen fuera de Estados Unidos continentales, en virtud de reglamentación del Presidente. Mediante la Determinación Administrativa 237 (Rev. Rul.237), C.B. 1953-2, 52, se decidió que la exención recogida en la Sec. 116(j) apli-caba al COLA recibido en virtud del Independent Offices Appropriations Act of 1939, Sec. 207. Posteriormente, en 1954, se reorganizó y reenumeró la See. 116, quedando como existe actualmente la See. 912.


 En Lapin v. United States, 617 F. Supp. 167 (D. D.C. 1985), el empleado federal residente en Hawaii pagó impuestos estatales sobre el COLA y tomó la co-rrespondiente deducción en su planilla federal, por tratarse de un impuesto estatal pagado. Sin embargo, tal deducción le fue denegada por provenir de un ingreso exento bajo el Código de Rentas Internas federal. Es importante destacar, sin em*238bargo, que este caso -no consideró el argumento de falta de autoridad por parte de Hawaii para imponer un tributo sobre el COLA. Veamos lo expresado por el tribunal:
“In his ‘supplemental motion for summary judgment’, plaintiff also claims that the State of Hawaii unlawfully taxed the COLA which is exempt from federal income tax. He seeks for all federal employees affected a refund of income taxed paid to the State of Hawaii on the COLA. The State of Hawaii is not a party to this action. Accordingly, plaintiffs claim is not properly before the Court.” (Énfasis suplido.) Lapin v. United States, supra, pág. 170 esc. 4.


 De acuerdo con el Federal Personnel Manual, Secs. 591-541(d)(l)(1969), el COLA no se incluye como salario básico al computar pagos de tiempo extra, diferen-ciales nocturnos, vacaciones, deducciones por retiro u otros pagos adicionales. Burns v. United States Postal Service, 380 F. Supp. 623 (D. N.Y. 1974). Sin embargo, sí se considera parte del salario básico para determinar el nuevo salario de empleados de cuello azul que pasan a ser empleados de cuello blanco del Gobierno federal. Sam v. United States, 682 F.2d 925 (Ap. Cir. 1982).


 Este acuerdo se produjo en virtud de la siguiente disposición: “(a) When a State Statute-(l) provides for the collection of a tax either by imposing on employers generally the duty of withholding sums from the pay of employees and making returns of the sums to the State, ... and (2) imposes the duty or grants the authority to withhold generally with respect to the pay of employees who are residents of the State; the Secretary of the Treasury, under regulations prescribed by the President, shall enter into an agreement with the State within 120 days of a request for agreement from the proper State official. The agreement shall provide that the head of each agency of the United States shall comply with the requirements of the State withholding statute in the case of employees of the agency who are subject to the tax and whose regular place of Federal employment is within the State with which the agreement is made ....” 5 U.S.C. sec. 5517.


 El tribunal resumió el planteamiento de los contribuyentes de la siguiente forma: “Plaintiffs also point to the definition of ‘compensation’ as it appears in 'the C.F.R. ‘Compensation as applied to employees of an agency and members of the Armed Forces means wages as defined in 26 U.S.C. [sec.] 3401(a) and regulations issued thereunder.’ The definition of wages under section 3401(a) includes ‘all remuneration (other than fees paid to a public official) for services performed by an employee for his employer...’. The Internal Revenue Code, however, specifically exempts COLA from ‘gross income’ for purposes of federal tax liability. 26 U.S.C. [sec.] 912. It is plaintiffs’ position that the exemption in the IRC of COLA from ‘gross income’ also affects the definition of‘wages’ as defined by section 3401, and by reference, 31 C.F.R. section 215(2), and,.by incorporation, the agreement.” (Énfasis suprimido.) Romero v. Brady, 764 F. Supp. 227, 234 (D. P.R. 1991).


 Alaska no impone un tributo sobre el COLA. Esto, por haber adoptado por referencia la See. 912 del Código de Rentas Internas federal, que excluye tal partida del ingreso bruto. Véase, Alaska Statutes Sec. 43.20.021. Por otro lado, Hawaii tam-bién adoptó por referencia las definiciones del Código de Rentas Internas federal, pero expresamente rechazó la exención federal al COLA. Véase 14 Hawaii Revised Statutes Sec. 7(b), Cap. 235.


 En el presente caso, el Congreso no ha prohibido expresamente a los estados que impongan un tributo sobre el COLA recibido por los empleados federales. Al contrario, en 1939 aprobó el Public Salary Tax Act, 4 U.S.C. sec. Ill, consintiendo expresamente a que se impusiera la carga contributiva estatal a los empleados fede-rales sobre su salario o compensación, concepto que, como ya hemos explicado, in-cluye al COLA. De la misma forma, no es físicamente imposible el que se exima de tributación federal una partida tributable a nivel estatal. Por lo tanto, procede eva-luar únicamente si la tributabilidad del COLA es un obstáculo para el logro de los propósitos y objetivos del Congreso.


 Tal disposición establece, en lo pertinente, lo siguiente:
“The following items shall not be included in gross income, and shall be exempt from taxation under this subtitle:
*243“(2) Cost-of-living allowances — In the case of civilian officers or employees of the Government of the United States stationed outside the continental United States (other than Alaska), amounts (other than amounts received under title II of the Overseas Differentials and Allowances Act) received as Cost-of-living allowances in accordance with regulations approved by the President (or in the case of judicial officers or employees of the United States, in accordance with rules similar to such regulations).” 26 U.S.C. sec. 912(2).


 Los casos en que se ha invalidado alguna tributación estatal por eonffigir con leyes o reglamentos federales involucraban expresiones eongresionales mucho más directas que la del caso de autos. Véanse: Arizona Public Service Co. v. Snead, 441 U.S. 141 (1979); Maryland v. Louisiana, 451 U.S. 725 (1981); Exxon Corp. v. Eagerton, 462 U.S. 176 (1983); Pittman v. Home Owners’ Corp., 308 U.S. 21 (1939), entre otros.